Mills, J. (concurring):
I concur in the result, upon the sole ground, however, that the Special Term took no evidence upon the subject of the propriety of an immediate sale, and that such subject was not involved in the proceeding pending before it. The statute, sections 57-79 of the Banking Law (Consol. Laws, chap. 2; Laws of 1914, chap. 369), makes the order of the Supreme Court an indispensable condition for the exercise by the Superintendent of his chief powers in such liquidation, namely, (a) to compound bad or doubtful debts; (b) to sell real or personal property; (c) to fix or at least pay the compensation of his counsel and the other expenses of supervision and liquidation; (d) to pay dividends, and (e) to make final distribution among the stockholders of the surplus, if any. As to the exercise of such powers, it is not, to my mind, inept to compare his position with that of a receiver appointed by the court. I think, in the exercise of those powers, he is by necessary implication from the statutes made subject to the direction of the court.
The comments made by the learned justice at Special Term, as to the delay in the conduct of the liquidation and the great expenses thereof, seem, at least upon the face of the matters disclosed by the record, to be well warranted; but I think no adjudication thereon should be made without full hearing of all parties interested, or opportunity given to them for such hearing.